Title: From John Adams to Daniel Coney, 1 February 1819
From: Adams, John
To: Coney, Daniel



Dear Sir,
Quincy Feby. 1st: 1819.

My right arm and hand have become so enfeebled that I am under the necessity of borrowing another to acknowledge receipt of your obliging favour of Jany. 25th:
The question you state to me is of so much importance and the decision of it leads to consequences so extensive that a volume might be written in favour of the affirmative and another in favour of the negative. My forces are not competent to the composition of either.
My judgement poor as it is and my inclinations strong as they are are all on the side of union. I can see no public benefit to arise on the contrary much public evil. From that spirit of divisions, partition, and separation which so unhappily prevails among our worthy fellow citizens. It is to Massachusetts and her strenuous exertions that Maine is indebted for her preservation from the grasping clutches of Great Britain.
But I can tell you how it will be when there arises in Maine a bold, daring, ardent genius with talents capable of inspiring the people with his own enthusiasm and ambition he will tear off Maine from old Massachusetts and leave her a  in state below mediocrity in the union. My advice therefore is to remain as you are as long as you can. Though I know that my advice will have no weight with one party or another yet I will present my compliments to the worthy committee who have signed the circular letter and advise them as they stand well to stand still.
I am Sir with much esteem your and their obliged friend / & humble Servant

John Adams.